Title: From George Washington to Jacob Cuyler, 16 June 1781
From: Washington, George
To: Cuyler, Jacob


                        
                            Sir
                            Head Quarters New Windsor 16th June 1781
                        
                        By a letter from General Schuyler I am informed that he has purchased one thousand Barrels of Flour for the
                            Army by order of Mr Morris. 500 are sent down here and the remainder are detained at Albany untill I give further
                            directions concerning them—You will be pleased to deliver them to the order of Brig. Genl Clinton for the use of the
                            troops to the Northward—I have taken the liberty to address you upon this subject, at the desire of Genl Schuyler, who
                            will probably have left Albany to attend the legislature at Poughkepsie. I am &c.

                    